Mr. Justice Gary delivered the opinion of the Court. November 13, 1893, the appellee was a single woman, aged twenty-five years, and a passenger upon the Milwaukee avenue line of cable cars of the appellant. Part of the construction of the road consists of manholes about—as the rvitness for the appellant testified—one hundred feet apart between the slot rail and the side rail, “used to clean out the cable.” Such holes have a movable cover of iron, variously described as from two to five feet long—the latter being probably nearest the fact. She was standing in a crowded car, as were about a dozen others, holding on to a strap—the car going rapidly—when the cover and car came into collision, and the car stopped, throwing the standing passengers to the floor, and injuring the appellee. In such a case the only question is as to the amount of damages, and any errors—if errors there were—which did not affect the damages, are immaterial. The damages awarded were $1,125—a result which the appellant may well regard as a happy escape, when, a young woman passenger claims damages for a personal injury resulting from a defect in the vehicle or track of the carrier. The judgment is affirmed.